Citation Nr: 1526794	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-04 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include impingement syndrome.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, to include mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.F.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case has since been transferred to the Reno, Nevada VARO.  The Veteran appeared for a video conference hearing in June 2012.  Although the hearing transcript indicates that he was accompanied by A.F., from a veterans' organization, this individual was sworn is a witness, and the Veteran specified in his testimony that he would be continuing with his case pro se.  Since then, in February 2014, he submitted paperwork for the noted national service organization as his representative, as reflected in a VA Form 21-22.  Neither the Veteran nor this organization has asked for an opportunity for additional argument or other pre-decisional action to date.  The Board thus finds that the Veteran's right to representation under 38 C.F.R. § 20.600 has been met, and the Board will proceed with the appeal.

In the appealed June 2011 rating decision, the RO reopened the Veteran's low back service connection claim. That notwithstanding, the Board retains the responsibility of determining the propriety of the reopening and has recharacterized the issue accordingly.  see also Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996) (the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO).

One further aspect of this case is important to note: in a previous (July 2006) rating decision, the RO denied the Veteran's claim for service connection a low back disorder on the basis of not having been shown to be secondary to the service-connected meralgia paresthetica of the right hip area, status post bone grafts.  In the July 2010 claim, however, the Veteran stated emphatically that he was seeking only direct service connection, noting "[my] back is not a secondary condition it is Direct Service connection."  The RO has treated the claim as such, both in terms of the adjudication of the claim and the information elicited upon VA examination, and the Board will do likewise.  

The reopened claim for service connection for a low back disorder is addressed in the REMAND section of this decision and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right shoulder disorder has not been shown to be etiologically related to service.

2.  The Veteran's claim for service connection for a low back disorder was previously denied in unappealed April 1998 and July 2006 rating decisions; subsequently received evidence is new to the record and firmly establishes the Veteran's specific current diagnosis.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, including impingement syndrome, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In this case, the Veteran received a comprehensive 38 C.F.R. § 3.159(b) notice letter in July 2010.  This letter preceded the appealed June 2011 rating decision and fully addressed the Dingess/Hartman considerations.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in November 2010 that fully addressed the nature and etiology of the claimed disabilities.  The examiner reviewed the claims file in conjunction with this examination and provided a rationale for the etiology opinions in the examination report.  VA has obtained the Veteran's service treatment records, as well as relevant post-service VA and private medical records, and the Veteran has reported no other right shoulder treatment for which corresponding records have not been obtained.  As noted below, additional records regarding the low back disorder remain to be obtained, but the reopened claim is being remanded.  Overall, VA's duty to assist the Veteran with the development of facts pertinent to the appeal has been fulfilled.

II.  Service connection: applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  Entitlement to service connection for a right shoulder disorder

The Veteran's service treatment records indicate that July 1996, he was seen for right shoulder pain that had been ongoing for three months, following an incident in which he slipped while climbing a rope.  He was diagnosed with right deltoid strain and given treatment in the form of Indocin and ice/heat/range of motion exercises.  No further right shoulder complaints are indicated in the service treatment records or in the reports of the Veteran's October 1997 Medical Evaluation Board examination and history. 

The claims file thereafter is silent for any complaints of, or treatment for, right shoulder problems until the Veteran's claim was received in July 2010.  At that time, he reported having a deltoid strain in his shoulder that "still hurts."

In November 2010, the Veteran underwent a VA orthopedic examination, with an examiner who reviewed the claims file and cited specifically to the right shoulder treatment for July 1996.  During the examination, the Veteran reported having intermittent pain when reaching overhead subsequent to his 1996 injury.  He denied any medical consultations for the condition.  Based upon the examination findings, the examiner diagnosed right shoulder impingement syndrome.  The examiner, however, found that it was less likely than not that the current diagnosis was caused by or represented a result of the treatment shown in the service treatment records.  The rationale for this opinion was that while the veteran did have right shoulder deltoid strain in service, sometime in April 1996 and followed by treatment in July 1996, he was never again seen for continued symptoms of right shoulder pain in service.  Moreover, VA and private medical records did not show that he was seen for right shoulder pain.  Significantly, the Veteran's current symptoms, strongly correlating with impingement symptoms, were a result of inflammation around the tendon area of the shoulder, not on the deltoid.  The impingement syndrome was "completely different from deltoid strain."  

During his July 2012 hearing, the Veteran reiterated his belief that he sustained damage to his right shoulder in service.

In reviewing the evidence of record, the Board finds no competent medical evidence supporting a causal link between the currently diagnosed right shoulder disorder and service.  The Veteran was treated on one occasion for right deltoid strain in 1996 but then did not complain of right shoulder problems again for approximately 14 years.  The only medical evidence of record addressing a possible causal link between the current disorder and service is the November 2010 VA examination report, which contains an opinion indicating that it was less likely than not that the current disorder and the in-service treatment were related.  This report contains a detailed rationale, stressing both the lapse of time between the one instance of in-service treatment and the current diagnosis and the differences between the initial deltoid strain and the current impingement syndrome affecting the tendon area.

The only evidence of record supporting the Veteran's claim that his current disability is of in-service onset is his own opinion.  His opinion has probative value insofar as he is competent to observe pain-related symptoms.  However, the question of whether a current diagnosis affects the deltoid or the tendon, as clarified by the VA examination, is beyond the expertise of a layperson, and the Veteran in this case has not been shown to have any medical training, credentials, or other expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's opinion is also reduced in probative value by the lengthy (14 years) period of time between in-service treatment and post-service complaint.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In summary, the Board does not dispute that the Veteran's lay opinion is credible and has some probative value, but it has far less probative value than the November 2010 VA examiner's opinion.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disorder, and this claim must be denied.  Given this, VA's benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is not applicable.

IV.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection for mechanical low back pain was denied in an unappealed April 1998 rating decision on the basis that, notwithstanding treatment for mechanical low back pain in service, there was no current and chronic disability.  In July 2006, the claim for service connection for chronic low back pain was denied on a different basis, insofar as the RO found that there was no medical evidence linking current complains of chronic low back pain and the service-connected meralgia paresthetica of the right hip area, status post bone grafts.  The Veteran also did not appeal this decision, following notification in August 2006.  

Subsequently received evidence includes a November 2010 VA examination report.  This report reflects that the veteran has lumbar spine degenerative disc disease, a diagnosis not previously established of record.  Given this new diagnosis, the Board finds that new and material evidence has been received, and the claim is reopened.  For reasons described below, however, this reopened claim must be remanded.



ORDER

Entitlement to service connection for a right shoulder disorder, to include impingement syndrome, is denied.

New and material evidence has been received to reopen a claim for service connection for a low back disorder, to include mechanical low back pain.  


REMAND

A review of the claims file reflects that the Veteran was treated subsequent to service for his low back disorder by "Dr. Rimoldi," who is noted in the report of the November 2010 VA examination report and also referenced as the referring physician in a February 2008 private medical report.  It appears that Dr. Rimoldi may have been the first physician to treat the Veteran for his low back problems subsequent to service, and his treatment records of the Veteran may prove to be probative evidence.  Efforts to obtain those records must be made before a further adjudication of this claim.  

Accordingly, this case is REMANDED for the following action:

1.  After contacting the Veteran and requesting a signed release form, with full address information, contact Dr. Rimoldi and request all records of treatment of the Veteran.  All records received pursuant to this request must be added to the claims file.  If no records are available, this must be documented in the claims file.

2.  Then, after determining whether additional evidentiary development is warranted, readjudicate the Veteran's claim.  If the determination remains unfavorable, furnish him with a Supplemental Statement of the Case before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


